Parker, J.
— The plaintiff seeks to recover from the defendant the sum of $1,500, as the purchase price of a crop, claimed to have been sold by the plaintiff to the defendant. *402Verdict and judgment being rendered in favor of the plaintiff, the defendant has appealed.
The only question presented, which we regard as calling for serious consideration, is as to the sufficiency of the evidence to sustain the verdict and judgment. We find in the record ample evidence, if believed by the jury, to support the conclusion reached by it, though there is serious conflict in the evidence. This prevents our interference with the verdict and judgment upon this ground, even if we were inclined to view the weight of the evidence as being in appellant’s favor. Pachko v. Wilkeson Coal & Coke Co., 46 Wash. 422, 90 Pac. 436; Warwick v. Hitchings, 50 Wash. 140, 96 Pac. 960; Shepard v. Minneapolis Threshing Mach. Co., 50 Wash. 242, 97 Pac. 57, 18 L. R. A. (N. S.) 239; Edwards v. Seattle, Renton etc. R. Co., 62 Wash. 77, 113 Pac. 563.
Some contention is made that the trial court erred in trying the cause with a jury after it had been set for trial, we assume by consent, as a court case. This was, in any event, a course which the trial court had discretion to pursue. Knapp v. Order of Pendo, 36 Wash. 601, 79 Pac. 209; Sholin v. Skamania Boom Co., 56 Wash. 303, 105 Pac. 632, 28 L. R. A. (N. S.) 1053.
The judgment is affirmed.
Cnow, C. J., Fui/lebton, Morris, and Mount, JJ., concur.